Citation Nr: 0800531	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-32 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to April 
1974, and from January 1980 to November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, wherein the RO denied service 
connection for tinnitus.  The veteran timely appealed the 
RO's determination to the Board. 

In statements to VA, prepared by the veteran throughout the 
duration of the appeal, he maintained that his service-
connected low back disability prevented him from obtaining 
gainful employment.  The issue of whether the veteran is 
entitled to a total disability rating based on individual 
unemployability due to service-connected disability(ies) 
(TDIU) has not been adjudicated by the RO and is not in 
appellate status at this time.  The Board notes that once a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating. 
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
also VAOPGCPREC 12- 2001 (July 6, 2001).

The matter of the veteran's entitlement to TDIU is referred 
to the agency of original jurisdiction for appropriate 
action.


FINDING OF FACT

The competent medical evidence does not show that the 
veteran's tinnitus is related to his periods of military 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

In a November 2004 letter, VA notified the veteran of the 
evidence needed to prevail on his claim for service 
connection for tinnitus.  Specifically, the letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  As required by 38 U.S.C.A. § 5103(a), notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the March 2005 rating 
decision, wherein the RO denied the instant claim, was after 
VA's initial VCAA notice in November 2004.  VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In the 
present case, the evidence includes service medical and post-
service private and VA treatment records and statements of 
the veteran.  In a March 2006 statement to VA, the veteran 
specifically indicated that he did not have any other 
evidence to submit in support of the current appeal.  The 
Board finds that there are no additional medical records 
necessary to proceed to a decision in this case.

A VA opinion as to the relationship between the veteran's 
tinnitus and military service, if any, was provided in 
February 2006; a copy has been associated with the claims 
file.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist. 38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Relevant Laws and Regulations

Service connection-general criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 
38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 
38 C.F.R. § 3.303(b) (2007).  This rule does not mean that 
any manifestations in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 
38 C.F.R. § 3.303(b) (2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Presumptive service connection-criteria

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
sensorineural hearing loss, to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

III.  Analysis

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that, specifically in cases of tinnitus, a veteran 
is competent to present evidence of continuity of 
symptomatology. 
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
such, the veteran's lay contentions as to tinnitus in this 
case represent competent evidence.

The Board notes that the veteran was not treated for tinnitus 
in service, during which time his primary specialty was 
working in engine rooms on subarmines. (Parenthetically, the 
Board observes that in July and August 1963, he received 
treatment for left ear otitis extnera (see, service treatment 
records, dated in July and August 1963, reflecting that the 
veteran was seen for left otitis externa.))  

Tinnitus was first noted in by a private physician in July 
2004 (see, July 2004 report, prepared by M. B., M.D., 
containing the veteran's history of in-service noise exposure 
while working in engine rooms on submarines; an assessment of 
bilateral sensorineural tinnitus was entered).  

Thus, with regard to the three elements of service 
connection, the veteran has a present disability as he has 
been have yielded findings of tinnitus.

The veteran is also competent to report in-service exposure 
to noise during active duty, i.e., working in engine rooms on 
submarines.

The remaining question is whether the veteran's current 
tinnitus is the result of the noise exposure in service.  In 
this case, there are conflicting medical opinions on this 
question.

Evidence in support of the veteran's claim includes an 
October 2005 opinion, prepared by M. B., M. D..  Dr. M. B. 
concluded that as a result of the appellant having been 
exposed to loud noise during service, he had a history of 
(italics added for emphasis) tinnitus.  A review of Dr. M. 
B.'s opinion reflects that it was based upon the veteran's 
self-reported history, as opposed to a review of the claims 
file.  In cases where an examiner who has rendered a medical 
opinion has not had an opportunity to review the veteran's 
medical records, the medical opinion's probative value is 
substantially limited.  See,  Miller v. West, 11 Vet. App. 
345, 348 (1998).

In contrast to Dr. M. B's opinion, a VA examiner opined in 
February 2006 that it was less likely that the veteran's 
tinnitus was related to military service, but was more likely 
due post-service factors, such as aging effect (72 years old) 
and noise exposure (the veteran had worked as a 
harbormaster).  The VA examiner bolstered his opinion by 
pointing to an absence of diminution in hearing in the 
appellant's service medical records and upon evaluation by VA 
in May 1987, less than a year after the appellant's November 
1986 discharge from service.  As the VA examiner's  opinion 
was based upon a review of the claims file and supported by 
medical reasoning, the Board finds it to be more probative 
than Dr. M. B.'s October 2005 opinion.

Tinnitus was first noted in an examination in 2004, decades 
after he was discharged from his second period of militia 
service in November 1986.  The absence of any clinical 
evidence of the claimed disability for decades after service 
constitutes negative evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran would not be competent to express an opinion as 
to medical causation of his tinnitus as he has not claimed, 
nor shown, that he is a medical expert, capable of rendering 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore the VA examiner's opinion that there is no nexus 
between the veteran's current tinnitus and his active 
military service has greater probative value as to continuity 
of symptomatology of the veteran.

Because the weight of the competent evidence is against a 
link between the veteran's periods of military service and 
his tinnitus, the preponderance of the evidence is against 
the claim of entitlement to service connection for tinnitus. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 
See Gilbert v. Derwinski, supra.




ORDER

Service connection for tinnitus is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


